NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0498-19

DONELL JENKINS,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

          Respondent.


                   Submitted January 13, 2021 – Decided April 19, 2021

                   Before Judges Alvarez and Mitterhoff.

                   On appeal from the New Jersey State Parole Board.

                   Richard M. Pescatore, PC, attorneys for appellant
                   (Richard M. Pescatore, of counsel and on the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Suzanne Davies, Deputy Attorney
                   General, on the brief).

PER CURIAM
      Donell Jenkins appeals the August 28, 2019 final agency decision of the

Parole Board (Board) denying parole and establishing a fifteen-month parole

eligibility term (FET). We affirm.

      On October 7, 2016, Jenkins was sentenced to four years subject to the No

Early Release Act (NERA), N.J.S.A. 2C:43-7.2, having entered a guilty plea to

an amended count of second-degree robbery, N.J.S.A. 2C:15-1(a)(1).           The

charge arose from Jenkins's shooting of the robbery victim.

      On October 4, 2018, Jenkins was released from prison and began serving

the three-year period of NERA mandatory parole supervision. He agreed in

writing to abide by certain conditions imposed by the Board including: residing

at a place approved by his parole officer; obtaining permission prior to any

change of address; obtaining permission prior to leaving the state; enrolling in,

complying with the conditions of, and successfully completing an outpatient

drug counseling program.

      Jenkins was referred to a Rescue Mission program in Trenton called

"Another Chance Housing." He never reported for his intake appointment.

Jenkins's whereabouts were unknown until his October 31, 2018 arrest in

Pennsylvania.




                                                                           A-0498-19
                                       2
      At the January 24, 2019 probable cause hearing, Jenkins's parole officer

testified that he referred Jenkins to Another Chance because Jenkins had

nowhere to live after discharge. The parole officer was unaware of Jenkins's

mental health issues; Jenkins did not tell him he feared retribution by the victim.

      Jenkins also testified. He said that he went to a program called "Oaks

Integrated Care[,] [asked] if particular social workers and supervisors were still

employed at the program, [but] . . . was unable to access the building to sign in

. . . ." He added that he was afraid to return to Trenton for "fear of [his] life."

(alteration in original). He considered himself "stuck between a rock and a hard

place[,]" and went on the run as a result.

      Essentially, Jenkins pled guilty with an explanation to the parole violation,

relying upon his fears for his own safety, and mental health diagnoses, in

mitigation.   The hearing officer concluded that the parole violations were

sustained and that, because Jenkins was a flight risk, he should "continue[] in

custody until such time as a [full] revocation hearing [could] be conducted."

      On February 13, 2019, a two-member Board panel reviewed the record

and the decision. The panel concurred that Jenkins was guilty of violating

special parole conditions and that revocation was appropriate.




                                                                             A-0498-19
                                        3
      At the April 2, 2019 full revocation hearing, the parole officer again

testified. This time, however, Jenkins said that even though he had told the

officer that he was fearful, the officer did not offer any assistance. Jenkins also

said he had received information that the robbery victim "was out in the

community and was shooting people."

      After reviewing the evidence, the parole revocation hearing officer found

Jenkins "not amenable to supervision at this time." Additionally, in light of his

extensive criminal history, including prior parole failures, the hearing officer

concluded that the aggravating factors outweighed the mitigating, and

recommended the fifteen-month FET.

      A two-member Board panel agreed with the recommendation on April 24,

2019; on August 28, 2019, the full board affirmed the prior decision. Jenkins

appeals, arguing the following:

            POINT ONE

            THE BOARD FAILED TO MEET THE CLEAR AND
            CONVINCING [EVIDENTIARY] STANDARD, AND
            AS A RESULT, THE PANEL VIOLATED BOARD
            POLICY BY REVOKING [JENKINS'S] PAROLE.

            POINT TWO

            THE HEARING OFFICER/BOARD FAILED TO
            CONSIDER AND[,] IN FACT[,] DISREGARDED
            MATERIAL FACTS RELATING TO JENKINS'[S]

                                                                             A-0498-19
                                        4
             DOCU[M]ENTED PHYSICAL AND MENTAL
             DISABILITIES IN REVOKING JENKINS'[S]
             PAROLE AND FAILED TO PROVIDE ANY
             ACCOM[M]ODATION WHATSOEVER.

We consider these arguments to be so lacking in merit as to not warrant

discussion in a written opinion. R. 2:11-3(e)(2). We add the following brief

comments.

      The scope of our review is limited. In re Stallworth, 208 N.J. 182, 194

(2011). The Board is the agency responsible for determining "whether an inmate

satisfies the criteria for parole release . . . ." Acoli v. N.J. State Parole Bd., 224

N.J. 213, 222 (2016). These are highly "individualized discretionary appraisals"

and are entitled to a presumption of reasonableness. Trantino v. N.J. State

Parole Bd., 166 N.J. 113, 173 (2001) (quoting Beckworth v. N.J. State Parole

Bd., 62 N.J. 348, 359 (1973)); In re Vey, 272 N.J. Super. 199, 205 (App. Div.

1993). We only intervene in a decision denying parole or imposing an FET if

the appellant demonstrates the decision is "arbitrary, capricious, or

unreasonable" or that it could not "reasonably have been reached on the credible

evidence in the record." McGowan v. N.J. State Parole Bd., 347 N.J. Super.

544, 563 (App. Div. 2002).

      In this case, the Board's decision to deny parole and impose the fifteen -

month FET was fully supported by the record. Jenkins did not and could not

                                                                               A-0498-19
                                          5
deny that he never complied with any parole condition, and was in fact located

in Pennsylvania. On that record, the Board's decisions were neither arbitrary

nor capricious, nor an abuse of discretion.

       Jenkins argues that the Board failed to take into account his physical and

mental disabilities. Given that Jenkins did not mention these, or his alleged

fears of the victim when he first met with his parole officer, they do not justify

his failure to comply with any aspect of the special conditions imposed upon

him.

       The Board relied on substantial credible evidence in the record, including

Jenkins's admission of facts he could not deny. Therefore, the Board did not act

arbitrarily, capriciously, or unreasonably.

       Affirmed.




                                                                            A-0498-19
                                        6